Case 1:20-cr-00143-TSE Document 174-5 Filed 12/23/20 Page 1 of 9 PageID# 2964




                       Exhibit 7
Case 1:20-cr-00143-TSE Document 174-5 Filed 12/23/20 Page 2 of 9 PageID# 2965




                                       1099 14TH ST. NW
                                        8TH FLOOR WEST
                                     WASHINGTON, DC 20005
                                        (202) 640-2850
                                     WWW.KAISERDILLON.COM



June 22, 2020
VIA ELECTRONIC MAIL
Mr. Jay Prabhu
Mr. William G. Clayman
Assistant United States Attorneys
United States Attorney’s Office for the Eastern District of Virginia
2100 Jamieson Avenue
Alexandria, VA 22314
Jay.Prabhu@usdoj.gov
William.G.Clayman@usdoj.gov

       Re: United States v. Zackary Ellis Sanders, 1:20-mj-00114

Dear Jay and Bill,

        I appreciate the return call from Bill on Friday and the clarification regarding the
discovery materials the government has already produced (which consist of the search warrant
affidavit and an FD-1057). This letter is to follow up to the 16 discovery requests made on May
8, 2020, and to request additional discovery required if this case moves forward. If you plan to
indict Mr. Sanders notwithstanding the fatal flaws in the search warrant, we ask that you provide
prompt responses to his requests for discovery so that the defense can make use of such material
in preparing to file a motion to suppress and a motion for a hearing pursuant to Franks v.
Delaware, 438 U.S. 154 (1978).

         The 16 previous discovery requests pertained to the search warrant. In our June 8, 2020
letter, we explained why we believe the search warrant violated Mr. Sanders’s Fourth
Amendment rights. Even if the tip as described in paragraph 23 of the affidavit in support of the
search warrant is a verbatim recitation of the tip provided by the foreign law enforcement agency
(“FLA”)—as Bill mentioned on Friday—not only is the affidavit still facially deficient, it also
contains knowingly or recklessly false statements and material omissions that were essential to
the Court’s probable cause determination. As a result, the good faith exception to the warrant
requirement does not apply in this case.

         The government’s own pleading suggests that the tip was characterized in a misleading
fashion. The government has previously described the tip from the FLA in a way that differs in a
critical respect from what Special Agent Ford suggested in the affidavit. On April 1, 2020, the
Case 1:20-cr-00143-TSE Document 174-5 Filed 12/23/20 Page 3 of 9 PageID# 2966




government told the Court that Mr. Sanders “came to the government’s attention after an
investigation conducted by the Federal Bureau of Investigation (“FBI”) and other law
enforcement entities revealed that an individual accessed a website that advertises child
pornography using an IP address associated with the defendant’s residence.” Government’s
Response in Opposition to Defendant’s Motion for Revocation of Detention Order at 2
(emphasis added). The government did not assert that the investigation had revealed that the
Internet user had actually accessed child pornography itself, notwithstanding the affidavit’s
contrary suggestion. The government’s description of the tip in its own pleading closely matches
that of the FD-1057 that Special Agent Ford completed prior to the affidavit in support of the
search warrant. The government’s description suggests that the defense’s understanding of the
tip as set forth in the letter sent on June 8, 2020—that the FLA tip meant that Mr. Sanders merely
accessed the website, as opposed to any illegal content—is correct.

         The government has not yet provided responses to the requests made on May 8, 2020.1
These 16 requests, as well as the additional requests we now make, are directly related to the
illegality of the search warrant and are therefore material to the preparation of Mr. Sanders’s
defense—including his investigation of facts relevant to filing a motion to suppress and a motion
for a Franks hearing.

    I.      The 16 prior requests are for information material to the preparation of Mr.
            Sanders’s defense, and the government must disclose it.

        The government is required to respond to Mr. Sanders’s prior discovery requests because
such responses, including any supporting documents, photographs, or other tangible items, are
material to the preparation of Mr. Sanders’s defense, including his ability to challenge the
validity of the search warrant obtained in this case. Fed. R. Crim. Pro. 16(a) “requires the
government to permit inspection of certain records, if those records are in the government's
custody and the item is material to preparing the defense.” United States v. Salad, No.
2:11CR34, 2012 WL 5894387, at *1 (E.D. Va. Nov. 23, 2012). The requested information is
“material” because “there is a strong indication” that the responses, as well as any supporting
documents or photographs, will “play an important role in uncovering admissible evidence,
aiding witness preparation, corroborating testimony, or assisting impeachment or rebuttal” at a
Franks hearing on the falsity of statements from Special Agent Ford. United States v. Caro, 597
F.3d 608, 621 (4th Cir. 2010).

        Here, for example, the responses to the 16 discovery requests are material because,
individually and taken together, they would: show that the central allegation supporting probable
cause was either mischaracterized or falsified by Special Agent Ford; reveal the extent of the
lack of independent police work performed by the FBI to corroborate the tip from the Foreign
Law Enforcement Agency (FLA); reveal the lack of corroboration provided by the FLA to
support the central allegation supporting probable cause; allow impeachment of Special Agent

1
 In an email on May 27, 2020, Bill cancelled a planned telephone call and informed us that the
government is refusing to provide any further discovery in this matter pre-indictment. Nowhere does
Rule 16 state that the right to discovery only vests after indictment, especially where, as here, the
defendant has already been in custody on the government’s motion for many months (since March 19,
2020).


                                                   2
Case 1:20-cr-00143-TSE Document 174-5 Filed 12/23/20 Page 4 of 9 PageID# 2967




Ford; aid Dr. Miller in preparing a declaration and preparing to testify; and corroborate what Dr.
Miller would testify to.2

        Under such circumstances, Rule 16 provides that the government must disclose what is
requested; the government does not have discretion. Furthermore, the government is under a
“continuing duty to disclose,” which includes a duty to promptly make disclosures. Fed. R.
Crim. Pro. 16(c). Additionally, discovery prior to indictment facilitates investigation and is
essential to pre-indictment plea bargaining.

         II.      Mr. Sanders makes additional discovery requests that the government is
                  required to respond to.

        In the event this case will move forward, we make the following additional discovery
requests, pursuant to Rule 16 and Brady v. Maryland, 373 U.S. 83 (1963), on Mr. Sanders’s
behalf. These requests include information and tangible evidence material to the preparation of
his defense, including the filing of a motion to suppress and a motion for a hearing pursuant to
Franks v. Delaware, 438 U.S. 154 (1978).

               To prepare to file a motion to suppress and a motion for a Franks hearing, we request:

Information about the tip from the FLA

    A.         The precise wording of the tip provided by the FLA and any documents, photographs, or
               other tangible evidence that composed and/or accompanied the tip;
    B.         The specific images or videos and any other content that the Internet user with IP address
                               (Internet user) was alleged to have accessed on May 23, 2019;
    C.         The hashes of the specific content that the Internet user was alleged to have accessed on
               May 23, 2019;
    D.         All information, including but not limited to photographs and documents, that the FLA
               alleged that the Internet user accessed a website that advertised child pornography and
               did not allege that the Internet user in fact accessed child pornography;
    E.         All information as to what date(s) the FLA alleged that the Internet user visited the target
               website, other than May 23, 2019;
    F.         All information that the FLA did not allege that the Internet user accessed any specific
               pages or content, other than the homepage of the target website;
    G.         All information, including but not limited to photographs and documents, that there was
               no allegation from the FLA that the Internet user ever registered an account on the target
               website;
    H.         All information, including but not limited to photographs and documents, that there was
               no allegation from the FLA that the Internet user ever logged in to the target website on
               May 23, 2019, or any other date;



2
  For those reasons, we believe that responses to the 16 prior requests, in addition to being material to the
preparation of Mr. Sanders’s defense, will contain exculpatory information that the government is also
required to disclose under Brady v. Maryland, 373 U.S. 83 (1963).


                                                        3
Case 1:20-cr-00143-TSE Document 174-5 Filed 12/23/20 Page 5 of 9 PageID# 2968




I.     All information, including but not limited to photographs and documents, that there was
       no allegation from the FLA that the Internet user ever uploaded or downloaded any
       content to or from the target website on May 23, 2019, or any other date;
J.     All information that the Internet user was not alleged to have visited the other website
       described in paragraph 28 of the affidavit in support of the search warrant;
K.     All information and supporting documentation tending to show that there was no
       allegation regarding, and the FLA was not aware of, any personally identifiable
       information of the Internet user, such as an email address, contact information, address
       information, or credit card information;
L.     All information, including but not limited to photographs and documents, as to whether
       the tip from the FLA was provided in English or whether the FBI translated the tip from
       the FLA;

Information about the FLA’s reliability

M.     All information, including but not limited to photographs, documents and prior tips from
       the FLA that the FBI was able to corroborate, that formed the basis for Special Agent
       Ford’s assertion in paragraph 23 of the affidavit in support of the search warrant that the
       FLA had a history of providing reliable, accurate information in the past;
N.     All information and supporting documentation that the FLA provided tips in the past that
       turned out to be baseless, false, misleading, or incorrect;
O.     All information and supporting documentation that the FLA previously provided the FBI
       with individual IP addresses that the FBI was unable to connect to illegal activity;
P.     Information regarding the number of IP addresses that the FLA provided to the FBI prior
       to February 10, 2020, and how many of those IP addresses were ones that the FBI was
       unable to corroborate, prior to February 10, 2020, as being used to engage in illegal
       activity;
Q.     All information, photographs, documents reflecting prior IP Addresses provided by the
       FLA to the FBI that the FBI did not investigate and why such decision(s) was/were made;
R.     All information and supporting documentation that the FBI previously decided not to
       pursue past tips from the FLA and why such decision(s) was/were made;
S.     All information and documentation to show that the FLA employed a Network
       Investigative Technique(s) in previous cases where they provided tips to the FBI;

Information about the target website and its server

T.     Access to a copy of the server of the target website in order for our expert to test it;
U.     Copies of the bulletin board software, bulletin board logs, and server logs of the target
       website server that was seized;
V.     All information, including but not limited to photographs and documents, tending to
       show that the target website was not exclusively dedicated to child pornography;
W.     All information, including but not limited to photographs and documents, showing that
       the target website did not have a name that was suggestive of child pornography;
X.     All information, including but not limited to photographs and documents, showing that
       the homepage of the target website did not have any images or videos of child
       pornography;



                                                4
Case 1:20-cr-00143-TSE Document 174-5 Filed 12/23/20 Page 6 of 9 PageID# 2969




    Y.    All information, including but not limited to photographs and documents, showing that
          child pornography was only accessible via the target website after a user registered and
          logged in;
    Z.    All information, including but not limited to photographs and documents, showing what
          content was visible on the page of the target website immediately after a user registered
          and logged in;
    AA.   Screenshots of any and all pages of the target website and its content, including but not
          limited to what a user would have seen immediately upon accessing any of the sections
          and forums for posting as detailed in the affidavit in support of the search in paragraph
          18.
    BB.   The list of registered users of the target website;

    Information about the Network Investigative Technique(s)

    CC.   The source code and binary code of the Network Investigative Technique(s) employed by
          the FLA and/or the FBI against the target website and/or the Internet user;
    DD.   All information, including supporting documents, that reveal the exploit, what
          vulnerability it was leveraging, what was actually deployed, what page(s) of the target
          website it accessed, and what date(s) and time(s) it was deployed on;
    EE.   The packet capture or two-way data stream employed in investigating the target website;
    FF.   Access to a copy of the server with the Network Investigative Technique(s) as deployed
          in order for our expert to test it;

Information about the FBI’s efforts to corroborate the FLA tip

    GG.   All photographs, documents, and other information tending to show efforts on or prior to
          February 10, 2020, that the FBI took that failed to corroborate the tip from the FLA,
          including all information tending to show that the FBI was unable to corroborate the tip
          from the FLA on or prior to February 10, 2020;
    HH.   All information, including but not limited to photographs and documents, that formed the
          basis of the government’s assertion to the court on April 1, 2020, that “[t]he defendant
          came to the government’s attention after an investigation conducted by the Federal
          Bureau of Investigation . . . and other law enforcement entities revealed that an individual
          accessed a website that advertises child pornography using an IP address associated with
          the defendant’s residence in McLean, Virginia;”3
    II.   All information, including but not limited to photographs and documents, that the FBI
          was unable to determine, prior to February 10, 2020, that the Internet user ever registered
          an account on the target website;
    JJ.   All information, including but not limited to photographs and documents, that the FBI
          was unable to determine, prior to February 10, 2020, that the Internet user ever logged in
          to the target website;
    KK.   All information, including but not limited to photographs and documents, that the FBI
          was unable to determine, prior to February 10, 2020, that the Internet user had visited the
          target website on any date other than May 23, 2019;


3
    Government’s Response in Opposition to Defendant’s Motion for Revocation of Detention Order at 2.


                                                    5
Case 1:20-cr-00143-TSE Document 174-5 Filed 12/23/20 Page 7 of 9 PageID# 2970




LL. All information, including but not limited to photographs and documents, that the FBI
    generally, and Special Agent Ford specifically, were unable to determine, prior to
    February 10, 2020, what particular content the Internet user allegedly accessed on May
    23, 2019;
MM. All information, including but not limited to photographs and documents, reflecting
    efforts that Special Agent Ford, Special Agent Obie, and the FBI, generally, took prior to
    February 10, 2020, to confirm that the content the Internet user allegedly accessed met
    the definition of child pornography under U.S. law;
NN. All information, including but not limited to photographs and documents, that the FBI
    was unable, prior to February 10, 2020, to determine that the Internet user ever uploaded
    or downloaded any content to or from the target website;
OO. All information that the FBI was unable to determine, prior to February 10, 2020, that the
    Internet user visited the other website described in paragraph 28 of the affidavit in
    support of the search warrant;
PP. All information as to whether a user was required to register and login to the other
    website described in paragraph 28 of the affidavit in support of the search warrant to
    access its content;
QQ. All information, including but not limited to documents and photographs, tending to
    show that the Internet user could not have accessed the target website using a Tor-based
    search engine;
RR. All information about efforts, prior to February 10, 2020, that the FBI took to determine
    how the 16-or-56 character web address was conveyed to or encountered by the Internet
    user on May 23, 2019;
SS. All information and documentation to show how the FBI obtained the time stamp of
    02:06:48 UTC and what that time stamp reflected;
TT. The subpoena submitted to Cox Communications;
UU. The documents and photographs submitted by Cox Communications in response to the
    subpoena;
VV. All information and supporting documentation tending to show that prior to February 10,
    2020, the FBI failed to subpoena or otherwise obtain information from Cox
    Communications showing whether the Internet user went on Tor, whether the Internet
    user frequently used Tor, and whether the address had an open WIFI network that other
    people could browse;
WW. All information that the FBI was unable to determine, prior to February 10, 2020,
    whether the Internet network at the Sanders’s home in May 2019 was an open network or
    a password-protected network;
XX. All efforts the FBI took prior to February 10, 2020, to determine that the Internet user
    displayed or possessed characteristics of individuals with a sexual interest in children or
    visual depictions of children, as described in paragraph 38 to 44 of the affidavit in
    support of the search warrant;
YY. All information that, prior to February 10, 2020, there were no documents, photographs,
    other tangible evidence, or information to show that the Internet user displayed or
    possessed characteristics of individuals with a sexual interest in children or visual
    depictions of children, as described in paragraph 38 to 44 of the affidavit in support of the
    search warrant;




                                               6
Case 1:20-cr-00143-TSE Document 174-5 Filed 12/23/20 Page 8 of 9 PageID# 2971




ZZ.  All information and documentation reflecting that Zackary Sanders did not have a
     criminal history prior to February 10, 2020;
AAA. All information as to why Zackary Sanders, as opposed to the other residents of the
     Sanders’s household, was the primary focus of the FBI’s investigation from the
     beginning of the FBI’s execution of the search warrant;

Information about Special Agent Ford’s knowledge and experience

BBB. All information that Special Agent Ford knew, or should have known, that the facts
     alleged in the FD-1057 form were insufficient to support a finding of probable cause;
CCC. All information, including but not limited to photographs and documents, tending to
     show that Special Agent Ford knew or should have known that Hurtcore can be used to
     describe adult pornography;
DDD. All information, including documents and photographs, tending to show that Special
     Agent Ford knew, or should have known, that search engine crawlers do not have login
     credentials and cannot access or determine the substance of content that is only accessible
     via registration and login;
EEE. All documents, photographs, and information relied upon by Special Agent Ford, or any
     other members of the FBI, to determine that a member of the Sanders’s household was a
     licensed clinical psychologist;
FFF. All documents, photographs, and information relied upon by Special Agent Ford, Special
     Agent Obie, and any other members of the FBI to determine that the Sanders’s home was
     for sale prior to February 10, 2020;
GGG. All information and documentation tending to show that Special Agent Ford knew or
     should have known the meaning of the term “twink;”
HHH. All information and documentation tending to show that Special Agent Ford knew or
     should have known that the FLA employed a Network Investigative Technique(s) in this
     or previous cases where they provided tips to the FBI;
III. All information and documents regarding any training that Special Agent Ford received
     on Tor;
JJJ. All information, photographs, and documents tending to show that Special Agent Ford
     knew, or should have known, that the Tor Project is a 501(c)(3) nonprofit;
KKK. All information, photographs, and documents tending to show that Special Agent Ford
     knew, or should have known, that the steps required to download and use a Tor browser
     are the same regardless of whether someone is accessing legal or illegal content;
LLL. All information, photographs, and documents tending to show that Special Agent Ford
     copied language in the affidavit in support of a search warrant from an affidavit in
     another case;
MMM.         All information, photographs, and documents tending to show that the FAQ
     section of the Tor Project website in February 2020 did not match Special Agent Ford’s
     description of it as alleged in the affidavit in support of the search warrant;
NNN. All information, photographs, and documents tending to show that Special Agent Ford
     knew, or should have known, that a Tor browser does not save Internet browsing activity.


                                             ***



                                               7
Case 1:20-cr-00143-TSE Document 174-5 Filed 12/23/20 Page 9 of 9 PageID# 2972




      Thank you. Please do not hesitate to contact me with additional questions.




                                                          Sincerely,




                                                          Jonathan Jeffress
                                                          Counsel for Zackary Ellis Sanders




                                              8
